DETAILED ACTION
This Office Action is in response to applicant’s communication filed on 1.11.21. In view of this communication, claims 1-20 are now pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a) and 37 CFR 1.84(l).  The drawings must show every feature of the invention specified in the claims.  
Claim 9 recites in part “the spring element comprises a spring coupled to a translating shaft”. It is not clear from any of the drawings the structure involved with a translating shaft. To further prosecution, examiner will interpret any structure involving a compression spring. 
All claim elements must be simply and clearly shown in the drawing or the feature(s) canceled from the claim(s).  No new matter should be entered.
All drawings quality needs improvement, e.g., Fig 4. Drawings as per 37 CFR 1.84(l)-
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1,7,9 are objected to because of the following informalities: 
Claim 1 recites (Line 7-8) the limitations  “and a support connecting the stator and the second stator, wherein the support is configured to limit a range of rotation of the at least one rotor”. In the written specification, there is no definition of any of the aforesaid limitations and no reference to elements in the disclosed drawings and hence there is no clarity on the involved structure.  In order to further prosecution, examiner is interpreting the elements Fig 5 below, S from instant application to be an embodiment of aforesaid limitations. 
Claim 7 repeats the same limitations as claim 6.
Appropriate correction/clarification is required.


    PNG
    media_image1.png
    515
    809
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-4, 8, 14  are rejected under 35 U.S.C. 103 as being unpatentable over  Shiraki et al(US5793133), hereinafter referred to as Shiraki in view of Li et al (US 20140125152 A1), hereinafter referred to as Li.
Regarding Claim 1,  Shiraki discloses an actuator (Fig 1 below,1) comprising: 
a stator (Fig 1, 10) comprising at least one yoke (Fig 1, 10); 
at least one permanent magnet (Fig 1, 15), wherein the at least one permanent magnet is coupled to the stator (Fig 1, 10); 
at least one rotor (Fig 2 below, 6) , wherein the at least one rotor is above the stator (Fig 1, 10); 
a second stator (Fig 2, 9T), wherein the second stator is over the at least one rotor (Fig 2, 6); and 
a support (Fig 2, 9s) connecting the stator and the second stator.
Shiraki does not disclose the support is configured to limit a range of rotation of the at least one rotor.  
Li discloses the support (Li, Fig 6 below, 90) is configured to limit a range of rotation of the at least one rotor (Li, Fig 6, 50) [Para 0032].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the actuator of Shiraki modified with rotation range limited by a support between upper and lower stator as taught by Li in order to control the rotation range of the rotor and align the upper and lower stator [Li, Para 0032].

    PNG
    media_image2.png
    682
    577
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    254
    569
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    498
    599
    media_image4.png
    Greyscale

Regarding Claim 3,  Shiraki in view of Li discloses the actuator of claim 1. Shiraki in view of Li further discloses the at least one permanent magnet (Shiraki, Fig 1 above, 15) comprises one permanent magnet (Fig 1, 15), and wherein the permanent magnet has reverse polarity at two ends (Fig 1, 15, N, S)(regardless of structure, every permanent magnet will have N and S poles), and a yoke (Fig 1, 10)  on the opposite of the one permanent magnet (Fig 1, 15) to return the magnetic flux. (Furthermore, it is well known in the art that a yoke or magnetic material attached to a permanent magnet will help carry the magnetic flux efficiently).  
Regarding Claim 4,  Shiraki in view of Li discloses the actuator of claim 3. Shiraki in view of Li further discloses the one permanent magnet (Shiraki, Fig 1 above, 15) is coupled to the yoke (Fig 1, 10).  
Regarding Claim 8,  Shiraki in view of Li discloses the actuator of claim 1. Shiraki in view of Li further discloses a spring element (Li, Fig 5 below, 80), wherein the spring element is coupled between the rotor (Li, Fig 5, 50), and the stator(Li, Fig 5, 30), wherein the spring element comprises a spring coupled to a rotating shaft (Li, Fig 5, 52) [Para 0031].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the actuator of Shiraki in view of Li and modified with a spring between rotor and stator as further taught by Li to provide stable reciprocating motion.

    PNG
    media_image5.png
    461
    563
    media_image5.png
    Greyscale

Regarding Claim 14,  Shiraki in view of Li discloses the actuator of claim 1. Shiraki in view of Li further discloses the at least one rotor (Fig 2 below, 6) and the at least one permanent magnet (Fig 1, 15) are configured in a side-by-side alternating configuration (Shiraki, Fig 1 above shows side by side N-S-N-S of poles).  

    PNG
    media_image3.png
    254
    569
    media_image3.png
    Greyscale


Claims 2, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over  Shiraki  in view of Li and Shiraki et al (US 4995658 A) hereinafter referred to as Shiraki2.
Regarding Claim 2,  Shiraki in view of Li discloses the actuator of claim 1.  Shiraki in view of Li does not disclose the at least one permanent magnet comprises two permanent magnets.
Shiraki in view of Li does not disclose the at least one permanent magnet comprises two permanent magnets and a first permanent magnet is coupled to a first yoke and the second permanent magnet is coupled to a second yoke.
Shiraki2 discloses the at least one permanent magnet comprises two permanent magnets (Shiraki2, Fig 2 below, 11-1, 11-2) and a first permanent magnet (Shiraki2, Fig 2, 11-1)is coupled to a first yoke (Shiraki2, Fig 2, 16) and the second permanent magnet (Shiraki2, Fig 2, 11-2) is coupled to a second yoke (Shiraki2, Fig 2, 17).

    PNG
    media_image6.png
    325
    546
    media_image6.png
    Greyscale


Regarding Claims 6 and 7(see claim objection),  Shiraki in view of Li discloses the actuator of claim 1. Shiraki in view of Li does not explicitly disclose the at least one permanent magnet comprises multiple permanent magnets.
Shiraki2 discloses the at least one permanent magnet comprises multiple permanent magnets (Shiraki2, Fig 2 above, 11-1, 11-2).
For claims 2 and 6-7, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the actuator of Shiraki in view of Li and modified with permanent magnets coupled to first and second yoke as taught by Shiraki2 in order to surround the actuator with magnetic flux.
Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Shiraki  in view of Li and Khanna et al (US 6707207 B1) hereinafter referred to as Khanna.
Regarding Claim 5,  Shiraki in view of Li discloses the actuator of claim 1.  Shiraki in view of Li does not explicitly disclose the at least one permanent magnet comprises four permanent magnets, and wherein two permanent magnets are coupled to a first yoke and the other two permanent magnets are coupled to a second yoke.  
Khanna discloses the at least one permanent magnet (Khanna, Fig 1A below, 107, 109) comprises four permanent magnets, and wherein two permanent magnets (Khanna, Fig 1A, 107) are coupled to a first yoke (Khanna, Fig 1A, 106) and the other two permanent magnets (Khanna, Fig 1A, 109) are coupled to a second yoke(Khanna, Fig 1A, 108)  [Khanna, Col2, 56-59]. 

    PNG
    media_image7.png
    770
    555
    media_image7.png
    Greyscale

Regarding Claim 15,  Shiraki in view of Li discloses the actuator of claim 14 with the alternating magnet arrangement as shown above.  Shiraki in view of Li does not explicitly disclose the at least two yokes are on outer ends of the actuator's side-by-side alternating configuration.  
Khanna discloses the at least two yokes (Khanna, Fig 1 below,Fig 1A above, 106,108) are on outer ends of the actuator's side-by-side alternating configuration.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the actuator of Shiraki in view of Li and modified with two permanent magnets coupled to first and second yoke , the yokes being on outer ends as taught by Khanna in order to surround the actuator with magnetic flux.

    PNG
    media_image8.png
    720
    535
    media_image8.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraki in view of Li and Ota et al (US 20020081220 A1) hereinafter referred to as Ota.
Regarding Claim 9,  Shiraki in view of Li discloses the actuator of claim 1.  Shiraki in view of Li further discloses a spring element is coupled between the rotor and the stator as shown above but does not explicitly disclose the spring element comprises a spring coupled to a translating shaft.  
Ota discloses the spring element (Ota, Fig 13(a), 13(b) below, 7) comprises a spring coupled to a translating shaft (Ota, Fig 13(a), 13(b), 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the actuator of Shiraki in view of Li and modified with spring element to address translating motion of shaft as taught by Ota in order to enable resonance [Ota, Para 0046].

    PNG
    media_image9.png
    545
    500
    media_image9.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraki in view of Li and Mimlitch et al (US 20120264341 A1) hereinafter referred to as Mimlitch.
Regarding Claim 10,  Shiraki in view of Li discloses the actuator of claim 1.  Shiraki in view of Li further discloses the spring element is coupled between the rotor and the stator as shown above. Shiraki in view of Li does not disclose at least one appendage, wherein the at least one appendage is coupled to the rotor, wherein the spring element comprises a flexible hinge with a leaf spring, and is configured to create resonance for efficiently generating a reciprocating motion for the appendage. 
Mimlitch discloses the at least one appendage (Mimlitch, Fig 6 below, 300) is coupled to the rotor (Mimlitch, Fig 4B below, 202R), wherein the spring element (Mimlitch, Fig 6, 350) comprises a flexible hinge (Mimlitch, Fig 6, 950) with a leaf spring (Mimlitch, Fig 6, 350), and is configured to create resonance [Mimlitch, Para 0007] for efficiently generating a reciprocating motion for the appendage [Mimlitch, Para 0007]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the actuator of Shiraki in view of Li and modified with leaf spring arrangement to connect an appendage as taught by Mimlitch to create reciprocating motion for the appendage.

    PNG
    media_image10.png
    235
    575
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    437
    585
    media_image11.png
    Greyscale

Claims 11-13 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraki in view of Li and Sinclair (US 20040195436 A1).
Regarding Claim 11,  Shiraki in view of Li discloses the actuator of claim 1.  Shiraki in view of Li does not explicitly disclose comprising at least one appendage, wherein the at least one appendage is coupled to the rotor, wherein the appendage comprises at least one wing.  
Sinclair discloses at least one appendage, wherein the at least one appendage (Sinclair, Fig 1, 7a)is coupled to the rotor (Sinclair, Fig 1 below, 9)[Para 0079], wherein the appendage comprises at least one wing (Sinclair, Fig 1, 7a).  
Regarding Claim 12,  Shiraki in view of Li discloses the actuator of claim 1.  Shiraki in view of Li does not explicitly disclose at least one appendage, wherein the at least one appendage is coupled to the rotor, wherein the appendage comprises at least one fin. 
Sinclair discloses  the at least one appendage is coupled to the rotor, wherein the appendage comprises at least one fin [Sinclair, Para 0206]. 
Regarding Claim 13,  Shiraki in view of Li discloses the actuator of claim 1.  Shiraki in view of Li does not explicitly disclose at least one appendage, wherein the at least one appendage is coupled to the rotor, wherein the appendage comprises at least one limb. 
Sinclair discloses  the at least one appendage is coupled to the rotor, wherein the appendage comprises at least one limb[Sinclair, Para 0037 discloses walking device with leg drive assemblies].  
 For claims 11-13, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the actuator of Shiraki in view of Li and modified with a wing, fin, limb arrangement as taught by Sinclair to create various types of motion required.

    PNG
    media_image12.png
    534
    763
    media_image12.png
    Greyscale

Claims 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraki in view of Sinclair.
Regarding Claim 16,  Shiraki discloses an actuator system (Fig 1,1), wherein the actuator system comprises: a stator (Fig 1 above, 10) comprising at least one yoke (Fig 1, 10)  ; at least one permanent magnet (Fig 1, 15), wherein the at least one permanent magnet is coupled to the stator (Fig 1, 10); at least one rotor (Fig 2 above, 6), wherein the rotor is over the at least one stator (Fig 1, 10); and a second stator (Fig 2, 9T), wherein the second stator is over the at least one rotor (Fig 2, 6).
Shiraki does not explicitly disclose a vehicle system.
Sinclair discloses a vehicle system [Abstract discloses flying or walking device].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the actuator system of Shiraki and used it for a vehicle system as taught by Sinclair to create various types of motion required.
Regarding Claim 18,  Shiraki in view of Sinclair discloses the vehicle of claim 16. Shiraki in view of Sinclair further discloses the at least one permanent magnet (Shiraki, Fig 1, 15) comprises one permanent magnet(Fig 1, 15), and wherein the one permanent magnet has reverse polarity at two ends(Fig 1, 15, N, S)(regardless of structure, every permanent magnet will have N and S poles), and a yoke (Fig 1, 10) on the opposite of the one permanent magnet (Fig 1, 15) to return the magnetic flux (Furthermore, it is well known in the art that a yoke or magnetic material attached to a permanent magnet will help carry the magnetic flux efficiently).  
Regarding Claim 19,  Shiraki in view of Sinclair discloses the actuator of claim 18. Shiraki in view of Sinclair further discloses the one permanent magnet (Shiraki, Fig 1 above, 15) is coupled to a yoke (Fig 1, 10).    

Claims 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraki in view of Sinclair and Khanna.
Regarding Claim 17,  Shiraki in view of Sinclair discloses the vehicle of claim 16.  Shiraki in view of Sinclair does not disclose the at least one permanent magnet comprises two permanent magnets, and wherein a first permanent magnet is coupled to a first yoke and the second permanent magnet is coupled to a second yoke. 
Khanna discloses the at least one permanent magnet (Khanna, Fig 1A above, 107, 109) comprises two permanent magnets (Khanna, Fig 1A, 107, 109), and wherein a first permanent magnet (Khanna, Fig 1A, 107) is coupled to a first yoke (Khanna, Fig 1A, 106) and the second permanent magnet (Khanna, Fig 1A, 109) is coupled to a second yoke (Khanna, Fig 1A, 108). 
Regarding Claim 20,  Shiraki in view of Sinclair discloses the vehicle of claim 16.  Shiraki in view of Sinclair does not disclose the at least one permanent magnet comprises four permanent magnets, and wherein two permanent magnets are coupled to a first yoke and the other two permanent magnets are coupled to a second yoke.
Khanna discloses the at least one permanent magnet (Khanna, Fig 1A above, 107, 109) comprises four permanent magnets, and wherein two permanent magnets (Khanna, Fig 1A, 107) are coupled to a first yoke (Khanna, Fig 1A, 106) and the other two permanent magnets (Khanna, Fig 1A, 109) are coupled to a second yoke(Khanna, Fig 1A, 108)  [Khanna, Col2, 56-59].  
For claims 17 and 20, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the actuator of Shiraki in view of Sinclair and modified with two or four permanent magnets coupled to first and second yoke as taught by Khanna in order to surround the actuator with magnetic flux.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al (US 20130342296 A1) discloses a rotary solenoid.
Smith et al (US 20130214631 A1) discloses a flux focusing arrangement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832    


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832